Hooker, J.
(dissenting). A bill was filed to restrain the defendants from unlawful interference with complainant’s property, business, and employes. Upon a hearing upon proofs taken before a commission, a decree was entered against all defendants determining—
“ That the defendant Trades and Labor Council and its officers and members were at the time of the filing of said bill of complaint unlawfully and wrongfully combining and colluding together with the other defendants herein-before mentioned for the purpose of carrying out, by *660threats and intimidations, the unlawful acts referred to in said bill of complaint, and that the said Trades and Labor Council and its said officers, agents and members, were, at the time of the filing of said bill of complaint, threatening and had threatened to call upon the various organizations which it represented to assist the said Trades and Labor Council and to assist the other defendants in this cause in carrying out the unlawful acts complained of in said bill of complaint.”
And ordering that said defendants, and each of them,—
“Under a penalty of $10,000, be, and the same are hereby, ordered and directed to absolutely desist and refrain from in any manner interfering with the employés of said complainant now or hereafter in its employ, and from in any manner interfering with any person who may now or hereafter desire to enter the employ of said complainant, by way of threats, personal violence, intimidations, or other unlawful means calculated or intended to prevent such person from entering or continuing in the employ of said complainant, or calculated or intended to induce any such person or persons to leave the employ of the said complainant, and from congregating or loitering in or about the neighborhood of the premises of the complainant or at other places with intent to interfere with the employés of said complainant, or with intent to cause them to leave the employ of said complainant, and from any time interfering with the free access of the employés of complainant to its premises and its place of work and the return of said employés to their places of business ór to their homes, and from giving any directions or orders to committees, associations, or to any person or persons or otherwise for the performance of any such acts or threats as are hereby enjoined, and from in any manner whatever impeding, obstructing, or interfering either now or hereafter with the regular operations or conduct of the business of complainant, and from now or at any time hereafter trespassing or entering upon the property of complainant without its permission, and from now or hereafter committing any trespass or assault upon any of Ahe employés, officers, or agents of said complainant.
The “Trades and Labor Council” has appealed. It is indisputable that the officers and members of this council were present in the crowd at the time of some of the law*661less and unlawful acts connected with the strike, and there is evidence plainly showing the complicity of the Trades Council in threats, afterwards carried out, of attempting to stop complainant’s business until such time as it should submit to the dictation of the unions, and deny work to others than members of the union, a proposition and project as wrongful toward unaffiliated labor as toward the complainant.
We have examined the testimony, and think there was a great sufficiency to justify the learned circuit judge in making a decree requiring this council to refrain from acts admittedly unlawful. It is not to be expected that organizations of this character will spread upon their record the evidence of unlawful projects or acts, or that their officers will publicly avow the responsibility of the society for the unlawful acts of a mob.- When, however, they interest themselves as a committee, and as officers in meetings with the employer, seeking to further the objects of the strike, and are seen repeatedly among the mob that engages in riotous and unlawful conduct, there is sufficient to warrant the inference that they are acting for and on behalf of the society.
The circuit judge has found that the conduct of this defendant was threatening to complainant’s property and business interests. He has not punished it. He has not even asked it to pay the costs, which he might well have done. He has merely required it to obey the law which it was and is in duty bound to do without admonition, and which apparently it would have us believe it has every intention of doing. Seeing no reason to doubt the accuracy of the conclusions of the learned circuit judge, we concur in his disposition of the case.
The decree should be affirmed, with costs.
McAlvay, and Brooke, JJ., concurred with Hooker, J.
Stone, J., did not sit.